                                         Case 4:18-cv-07669-HSG Document 173 Filed 03/02/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     IRON WORKERS LOCAL 580 JOINT                       Case No. 18-cv-07669-HSG
                                         FUNDS, et al.,
                                   8                                                        ORDER GRANTING
                                                        Plaintiffs,                         ADMINISTRATIVE MOTIONS TO
                                   9                                                        SEAL
                                                   v.
                                  10                                                        Re: Dkt. Nos. 155, 162
                                         NVIDIA CORPORATION, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties filed two administrative motions to file documents under seal in connection

                                  14   with Defendants’ motion to strike. See Dkt. Nos. 155, 162. For the reasons articulated below, the

                                  15   Court GRANTS the motions.

                                  16     I.   LEGAL STANDARD
                                  17          Courts generally apply a “compelling reasons” standard when considering motions to seal

                                  18   documents. Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010) (quoting Kamakana

                                  19   v. City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). “This standard derives from the

                                  20   common law right ‘to inspect and copy public records and documents, including judicial records

                                  21   and documents.’” Id. (quoting Kamakana, 447 F.3d at 1178). “[A] strong presumption in favor of

                                  22   access is the starting point.” Kamakana, 447 F.3d at 1178 (quotations omitted). To overcome this

                                  23   strong presumption, the party seeking to seal a judicial record attached to a dispositive motion

                                  24   must “articulate compelling reasons supported by specific factual findings that outweigh the

                                  25   general history of access and the public policies favoring disclosure, such as the public interest in

                                  26   understanding the judicial process” and “significant public events.” Id. at 1178–79 (quotations

                                  27   omitted).

                                  28          Records attached to nondispositive motions must meet the lower “good cause” standard of
                                         Case 4:18-cv-07669-HSG Document 173 Filed 03/02/21 Page 2 of 3




                                   1   Rule 26(c) of the Federal Rules of Civil Procedure, as such records “are often unrelated, or only

                                   2   tangentially related, to the underlying cause of action.” Id. at 1179–80 (quotation omitted). This

                                   3   requires a “particularized showing” that “specific prejudice or harm will result” if the information

                                   4   is disclosed. Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210–11 (9th

                                   5   Cir. 2002); see also Fed. R. Civ. P. 26(c). “Broad allegations of harm, unsubstantiated by specific

                                   6   examples of articulated reasoning” will not suffice. Beckman Indus., Inc. v. Int’l Ins. Co., 966

                                   7   F.2d 470, 476 (9th Cir. 1992) (quotation omitted).

                                   8    II.    DISCUSSION
                                   9           The parties seek to seal portions of documents which pertain to Defendants’ motion to

                                  10   strike allegations in Plaintiffs’ first amended complaint based on the account of a former employee

                                  11   referred to as FE-5. Because Plaintiffs cite these allegations for the element of scienter, see e.g.,

                                  12   Dkt. No. 149 (“FAC”) ¶ 222–224, the Court will apply the “compelling reasons” standard.
Northern District of California
 United States District Court




                                  13   Defendants seek to seal FE-5’s name from Exhibits A, B, D, and E that are attached to the

                                  14   McCormack Declaration in Support of Defendants’ motion to strike, and Plaintiffs seek to seal

                                  15   FE-5’s name and contact information from Exhibits A and B attached to the Deming Declaration

                                  16   in Opposition to Defendants’ motion to strike, as well as portions of the Deming Declaration.

                                  17           Both parties indicate that FE-5 has expressed concern about damage to his professional

                                  18   reputation or fear of retaliation. See Dkt. No. 155 at 2; Dkt. No. 162 at 2. The Court finds that the

                                  19   personally identifying information of FE-5, a nonparty, is “not relevant to the disposition of this

                                  20   case” and “implicates important privacy concerns . . . that outweigh the public’s interest in

                                  21   disclosure.” See Hunt v. Cont’l Cas. Co., No. 13-CV-05966-HSG, 2015 WL 5355398, at *2 (N.D.

                                  22   Cal. Sept. 14, 2015) (finding the names of nonparties “implicate[d] important privacy concerns”

                                  23   and those names were “not relevant to the disposition of th[e] case”); see also In re Bofi Holding,

                                  24   Inc. Sec. Litig., 2016 WL 5390533, at *16 (S.D. Cal. Sept. 27, 2016) (finding “fear [of] retaliation

                                  25   and potential harassment” constitute “compelling reasons that outweigh the public’s interest in

                                  26   disclosure” of the identities of confidential witnesses). Further, the Court finds that the proposed

                                  27   redactions are “narrowly tailored” to seal only sealable material, as required by Civil Local Rule

                                  28   79–5.
                                                                                          2
                                         Case 4:18-cv-07669-HSG Document 173 Filed 03/02/21 Page 3 of 3



                                       III.   CONCLUSION
                                   1
                                              Because the Court finds that the parties have established compelling reasons to seal the
                                   2
                                       limited portions of the documents, the motions to file under seal are GRANTED. The Court
                                   3
                                       DIRECTS the parties to file redacted versions of these documents on the public docket within
                                   4
                                       seven days of this order.
                                   5

                                   6
                                              IT IS SO ORDERED.
                                   7
                                       Dated: 3/2/2021
                                   8
                                                                                      ______________________________________
                                   9                                                  HAYWOOD S. GILLIAM, JR.
                                                                                      United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       3
